DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Regarding Figs 1-2 and 8-13, the reference character “1” is not defined in the provided disclosure.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “operation element” and “operation assembly”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "22" have both been used to designate the “operation element”. However, “20” is also used to designate the “operation assembly
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a connection tube rear end”, as claimed in Claim 1 line 27.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 line 36, “a rear end” is indefinite, as it is unclear whether the “rear end” (1) is the rear end of the dose controlling tube, as claimed in Claim 1 line 11; (2) is the rear end of the axial hole, as claimed in Claim 1 lines 12-13; (3) is the rear end of the rear segment of the driving tube, as claimed in Claim 1 line 16. For the purposes of examination, the examiner is interpreting “a rear end” to be of the dose controlling tube.
Claims 2-15 are rejected by virtue of depending upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Balkwill (US 5279586) in view of Schenker et al., (US 2016/0184530).
Regarding Claim 1, Balkwill teaches an injection device (Fig. 3, (10)) comprising: 

a spiral rib (Fig. 5a and Fig. 7, seen at (16a) and (18a)) formed on an inner surface of the axial hole of the outer tube (20); 
a dose controlling tube (18) mounted rotatably in the axial hole in the outer tube (20) and comprising an axial hole defined axially through the dose controlling tube (Fig. 5a, an axial hole defined axially through the dose controlling tube body); 
a front segment having a spiral groove (seen in Fig. 5a and Fig. 7, at (16a)) engaged with the spiral rib (as seen in Fig. 7, where (16a) and (18a) meet) of the outer tube (20); 
a rear segment formed at a rear end of the dose controlling tube (seen in Fig. 5a, wherein the dose controlling tube (18)’s body has a rear end with a rear segment); and 
multiple engaging grooves (Fig. 5a, seen at (18a) having engaging grooves in the rear segment which are defined longitudinally) defined longitudinally in an inner surface at a rear end of the axial hole of the dose controlling tube (18); 
a driving tube (Fig. 5a, (22)) mounted in the axial hole in the dose controlling tube (18) and having a front segment (as seen in Fig. 5a, wherein (22) has a front segment); 
a rear segment formed at a rear end of the driving tube (seen in Fig. 5a, wherein the driving tube body (22) has a rear end with a rear segment); 
a first inner space defined in the front segment of the driving tube (22) and having an opening at a front end of the driving tube (seen in Fig. 5a, wherein an opening exists in the front end of driving tube (22)); a second inner space defined in the rear segment of the driving 
at least one notch (seen in Fig. 5a, annotated below, wherein arrows indicate notches at (22d), wherein rear radial notches (at (22d)) communicate with the second inner space of (22)) defined radially in the rear segment of the driving tube (22) and communicating with the second inner space, and each one of the at least one notch (seen at (22d)) having an engaging tab (Fig. 5a, (22d)) formed in the notch and selectively engaged with the engaging grooves (Fig. 5a, (18a)) in the dose controlling tube (18); and 

    PNG
    media_image1.png
    224
    340
    media_image1.png
    Greyscale

a limiting portion (Fig. 5a, seen at (22c)) formed on the front end of the driving tube (22); 
a connection tube (Fig. 5a, (30)) mounted in the dose controlling tube (18) and having a rear end connected with the front end of the driving tube (22); 
an axial hole defined axially through the connection tube (as seen in Fig. 5a, wherein (30) includes an axial hole throughout); 

an annular flange formed around the front end of the connection segment (Fig. 5a, wherein annular flange (30b) is formed around the front end of (30)); 
a dose controlling collar (28) mounted in the dose controlling tube (18), located in front of the driving tube (22), and having a threaded hole (seen in Fig. 5a, wherein the front end of (28), near (28a), wherein the hole in (28a) is threaded) threaded with the thread on the connection segment of the connection tube ([Col. 3, lines 6-7] wherein the thread of the connection segment (28a) is threaded with the connection tube (30)); and 
a rear end provided with a spiral limiting portion (seen at (22c)) selectively engaged with the limiting portion of the driving tube (22); 
an operation assembly (seen in Fig. 5b) mounted on a rear end of the dose controlling assembly (as seen in Fig. 3) and comprising an operation element (Fig. 3, (14)) mounted in the second inner space of the driving tube (22) to push the engaging tab (22b) on the driving tube (22) to engage with the engaging grooves (of 28b, which further connects with (18) and its engaging grooves (18a)) in the dose controlling tube (18) and having an insertion sheet (Fig. 5a, (26)) extending outside the rear end of the driving tube (22), selectively extending into the rear end of the dose controlling tube (18), and having a front end and a rear end; and 
an insertion head (Fig. 5a, (26a, 26b)) formed on the rear end of the insertion sheet (26); 
a compression spring (Fig. 5a, (32)) mounted around the insertion sheet of the operation element (as seen in Fig. 8, where (32) surrounds (26)) and having two ends respectively abutting the rear end of the driving tube (22) and the insertion head (26); and 

an injection pushing assembly (Fig. 5a, (46b, 46, 26)) mounted on a front end of the dose controlling assembly (seen in Fig. 5a) and comprising an axial tube (Fig. 5a, (16)) having an axial hole (seen in Fig. 5a seen in (16)) defined axially through the axial tube; 
a tube body (16) mounted in the connection tube (30), being axially moveable relative to the connection tube (30), and having a front end; and 
a front segment formed on the front end of the tube body (16) and located in front of the connection tube (16) and the dose controlling tube (18); 
a pushing rod (26) mounted in the axial hole in the axial tube, being axially moveable relative to and driven to rotate with the axial tube, and having a front end and a pushing thread (Fig. 7, (26c)) formed around the pushing rod (26); and 
a pushing block (Fig. 7, (26a)) mounted on the front end of the pushing rod (26); and 
a clutch assembly (seen in Fig. 5b, at (36, 38, 42)) mounted in a front segment of the outer tube (20), connected with the injection pushing assembly (seen in Fig. 5a), and comprising 
a front casing (Fig. 3, (14)) mounted securely in a front end of the outer tube (20) and having a rear board (Fig. 5b, (14) having (14a)) having a threaded hole (seen in Fig. 5b) defined through the rear board and threaded with the pushing thread (26c) on the pushing rod (26); and 

a rear casing (Fig. 5b, (12)) mounted securely in the front end of the outer tube (Fig. 3, wherein (12) connects to the outer tube (20)) and connected with a rear end of the front casing (Fig. 2, (14)); 
a clutch element (Fig. 5b, (38)) mounted moveably in the rear casing (seen in Fig. 7), being driven to rotate with the axial tube, and having a central hole formed axially through the clutch element (seen in Fig. 5b) and disposed moveably around the front segment of the axial tube; and 
a second ratchet portion (Fig. 5b, (36)) formed on a front side of the clutch element (38) and having multiple unidirectional ratchet teeth arranged annularly and selectively engaged with the multiple unidirectional ratchet teeth of the first ratchet portion on the front casing (as seen in Fig. 5b).
Balkwill doesn’t explicitly teach a pushing spring mounted in the rear casing, mounted around the front segment of the axial tube, and having two ends respectively abutting the clutch element and the axial tube.
In related prior art, Schenker teaches an injection device with dose controlling means and rear casing (seen in Schenker Figs 2a-2c), having a pushing spring (Schenker Fig. 2b, (12)) mounted in a rear casing (Schenker Fig. 2b, (3)), mounted around a front segment of an axial tube (Schenker Fig. 2b, (4)), and having two ends respectively abutting the clutch element and the axial tube.


Regarding Claim 2, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 1, wherein the dose controlling tube (Balkwill Fig. 5a, (18)) further has multiple engaging teeth formed around the inner surface at the rear end of the axial hole of the dose controlling tube (seen in Balkwill Fig. 5a, wherein (18a) has threading, or “teeth” at the rear end of the axial hole); and the driving tube (Balkwill Fig. 5a, (22)) further has multiple resilient arms respectively engaged with the engaging teeth in the dose controlling tube (seen in Balkwill Fig. 7, wherein (22) engages with (42), and further seen in Figs 5b and 11, wherein (42) has resilient arms at (42d)).

Regarding Claim 3, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 2, wherein the outer tube (Balkwill Fig. 3, (20)) further has a limiting groove (seen in Balkwill, where the outer tube (20)’s body (16), in annotated Fig. 5a, at (16*)) formed in the inner surface of the axial hole at a rear end of the outer tube (as seen in Balkwill annotated Fig. 5a); and 

    PNG
    media_image2.png
    337
    398
    media_image2.png
    Greyscale

the dose controlling tube (Balkwill Fig. 5a, (18)) further has a limiting protrusion (seen in Balkwill annotated Fig. 5a, (18*)) formed on an outer surface at a position between the front segment and the rear segment of the dose controlling tube (Balkwill (18)) and selectively engaged with the limiting groove in the outer tube (as seen in Balkwill Fig. 3).  

Regarding Claim 4, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 2, wherein the dose controlling tube (Balkwill Fig. 5a, (18, 30)) further has a resilient hook (Balkwill Fig. 5a, (30c)) formed on a front end of the front segment of the dose controlling tube to engage with the connection tube and to hold the connection tube in place (as seen in Balkwill Fig. 5a).  

Regarding Claim 5, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 4, wherein the driving tube (Balkwill Fig. 5a, (22)) further has at least one engaging hole defined in the front segment of the driving tube (seen in Balkwill Fig. 5a, wherein (22) has engaging hole (22c)); the connection tube (Balkwill Fig. 5a, (30)) further has an 

Regarding Claim 6, Balkwill in view of Schenker teaches the modified injection device as claimed claim 5, wherein the engaging tab (Balkwill Fig. 5a, (22d)) in each one of the at least one notch (seen in Balkwill Fig. 5a, annotated, wherein arrows indicate notches at (22d)) of the driving tube (Balkwill Fig. 5a, (22)) has a holding block formed on the engaging tab (seen in Balkwill Fig. 5a, wherein tab (22b) has a protruded tab as seen in Fig. 5a); and a limiting block formed on the engaging tab and spaced from the holding block (as seen in Balkwill Fig. 5a at (22d)); and the operation element (Balkwill Fig. 3, (14, 26)) further has a pushing head (Balkwill Fig. 5a, (26a)) formed on the front end of the insertion sheet (Balkwill Fig. 5a, (26)), held between the holding block and the limiting block of the engaging tab (Balkwill Fig. 5a, (22d)) of the driving tube (Balkwill (22)), and having a rear side selectively abutting on and limited by the limiting block of the engaging tab (Balkwill Fig. 5a, as seen at (22b)).  

Claim 7, Balkwill in view of Schenker teaches the modified injection device as claimed claim 5, wherein the thread on the connection segment of the connection tube has a pitch smaller than a thread pitch of the spiral groove in the dose controlling tube; and a pitch of the pushing thread on the pushing rod is smaller than the thread pitch of the spiral groove in the dose controlling tube and is larger than the pitch of the thread on the connection segment of the connection tube (as seen in Balkwill Fig. 5a, wherein the thread pitch as seen in (28) is smaller than the thread pitch of (16a, 18a)).  

Regarding Claim 8, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 6, wherein the thread on the connection segment of the connection tube has a pitch smaller than a pitch of the spiral groove in the dose controlling tube; and the pushing thread on the pushing rod is smaller than the pitch of the spiral groove in the dose controlling tube and is larger than the pitch of the thread on the connection segment of the connection tube (as seen in Balkwill Fig. 5a, wherein the thread pitch as seen in (28) is smaller than the thread pitch of (16a, 18a)).  

Regarding Claim 9, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 8, wherein the pushing rod (Balkwill Fig. 5a, (26)) has at least one rod guiding groove defined longitudinally in an outer surface of the pushing rod and extending through the pushing thread on the pushing rod (as seen in Balkwill Fig. 5a, at (26d)); the axial tube further has at least one guiding rib formed longitudinally on an inner surface of the axial hole of the axial tube and engaged respectively with the at least one rod guiding groove in the pushing rod 

Regarding Claim 10, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 9, wherein the axial tube further has an annular protrusion formed around the axial tube at a position between the tube body and the front segment of the axial tube and located in front of the connection tube and the dose controlling tube (seen in Balkwill Fig. 5a); the rear casing comprises a tubular body having a rear end and a chamber defined in the tubular body; and a rear board formed on the rear end of the tubular body and having a through hole defined through the rear board of the rear casing and communicating with the 

Regarding Claim 11, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 1, wherein the engaging tab in each one of the at least one notch of the driving tube has a holding block formed on the engaging tab (as seen in Balkwill Fig. 5a at (22d)); and a limiting block formed on the engaging tab and spaced from the holding block (as seen in Balkwill Fig. 5a at (22d)); and the operation element further has a pushing head formed on the front end of the insertion sheet, held between the holding block and the limiting block of the engaging tab of the driving tube, and having a rear side selectively abutting on and limited by the limiting block of the engaging tab (all as seen in Balkwill Fig. 5a).  

Regarding Claim 12, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 1, wherein the thread on the connection segment of the connection tube has a pitch smaller than a thread pitch of the spiral groove in the dose controlling tube; and a 

Regarding Claim 13, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 11, wherein the thread on the connection segment of the connection tube has a pitch smaller than a pitch of the spiral groove in the dose controlling tube; and the pushing thread on the pushing rod is smaller than the pitch of the spiral groove in the dose controlling tube and is larger than the pitch of the thread on the connection segment of the connection tube (as seen in Balkwill Fig. 5a, wherein the thread pitch as seen in (28) is smaller than the thread pitch of (16a, 18a)).  

Regarding Claim 14, Balkwill in view of Schenker teaches the modified injection device as claimed in claim 13, wherein the pushing rod (Balkwill Fig. 5a, (26)) has at least one rod guiding groove defined longitudinally in an outer surface of the pushing rod and extending through the pushing thread on the pushing rod (as seen in Balkwill Fig. 5a, at (26d)); the axial tube further has at least one guiding rib formed longitudinally on an inner surface of the axial hole of the axial tube and engaged respectively with the at least one rod guiding groove in the pushing rod (as seen in Balkwill Fig. 5a, wherein (26d) engages with (22c) which is a guiding rib formed longitudinally on the inner surface); the front segment of the axial tube has at least one front guiding groove formed longitudinally in an outer surface of the front end of the tube body 

Regarding Claim 15, Balkwill in view of Schenker teaches the modified device as claimed in claim 14, wherein the axial tube further has an annular protrusion formed around the axial tube at a position between the tube body and the front segment of the axial tube and located in front of the connection tube and the dose controlling tube (seen in Balkwill Fig. 5a); the rear casing comprises a tubular body having a rear end and a chamber defined in the tubular body; and a rear board formed on the rear end of the tubular body and having a through hole defined through the rear board of the rear casing and communicating with the chamber (as seen in Balkwill Fig. 5b); the tube body extends through the through hole in the rear casing (seen in Balkwill Fig. 5b); the front segment and the annular protrusion of the axial tube are held in the chamber in the rear casing (as seen in Balkwill Fig. 3); the rear board of the rear casing is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/N.H./Examiner, Art Unit 3783         

/BRANDY S LEE/Primary Examiner, Art Unit 3783